Title: From George Washington to Major General William Howe, 18 December 1775
From: Washington, George
To: Howe, William



Sir,
Cambridge Decr 18. 1775

We have just been informed of a Circumstance, which were it not so well Authenticated, I should scarcely think credible; It is that Col. Allan who with his small party was defeated & taken

prisoner near Montreal, has been treated without regard to decency, humanity, or the rules of War—That he has been thrown into Irons & Suffers all the hardships inflicted upon common Felons.
I think it my duty Sir to demand & do expect from you, an ecclaircisment on this Subject; At the same time I flatter myself from the Character which Mr Howe bears, as a man of Honour, Gentleman & Soldier, that my demand will meet with his approbation; I must take the liberty also of Informing you that I shall consider your silence as a confirmation of the truth of the report, & further assuring you, that whatever Treatment Colonel Allen receives—whatever fate he undergoes—such exactly shall be the treatment & Fate of Brigadier Prescot, now in our hands.
The Law of retaliation is not only justifiable in the Eyes of God & man, but absolutely a duty which in our present circumstances we owe to our Relations Friends & fellow Citizens.
Permit me to add Sir that we have all here the highest regard & reverence for your great personal Qualities & Attainments, and that the Americans in general esteem it not as the least of their misfortunes, that the name of Howe—a name so dear to them—should appear at the head of the Catalogue of the Instruments, employed by a wicked ministry for their destruction. with due respect, I have the honour to be Sir Yr Most Obedt & Hble sert

G.W.


P.S. If an exchange of prisoners, taken on each side in this Unnatural Contest is agreeable to Genl Howe, he will please to signify as much to his Most Obedt


G.W.
